Citation Nr: 0739427	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-27 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to death pension benefits for a child.
 

ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel






INTRODUCTION

The veteran had active duty from September 1970 to August 
1973.  He died in August 2003.  The appellant is the 
custodian of the veteran's minor child.  

The appellant was scheduled for a Board hearing in June 2006; 
however, she failed to appear for this hearing and provided 
no explanation for her absence.  Her hearing request, 
therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 
20.704(d) (2007).  


FINDING OF FACT

The income of the veteran's child (Social Security 
Administration benefits) exceeds the maximum annual rate of 
improved death pension for a surviving child.


CONCLUSION OF LAW

The criteria for an award of VA death pension benefits have 
not been met.  38 U.S.C.A. §§ 1503, 1542, 5103A (West 2007); 
38 C.F.R. §§ 3.24, 3.271, 3.272 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in April 2005 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim(s) and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a statement of the case (SOC) issued in June 2005 and 
a supplemental SOC issued in February 2006 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish an effective date for the award of 
benefits, if so awarded.  In this case, although the notice 
provided did not address the effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that entitlement to death pension benefits is 
being denied, and hence no effective date will be assigned 
with respect to this claim.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained Social Security 
Administration (SSA) information, and the appellant submitted 
additional SSA and income information. A Board hearing was 
also schedule in June 2006 in order to provide the appellant 
an opportunity to set forth her contentions before a Veterans 
Law Judge.  She failed to appear for this hearing and 
provided no explanation for her absence.  Her hearing 
request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 
20.702(d); 20.704(d)

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



Background & Analysis

VA law provides for pension payments for the surviving child 
of a wartime veteran providing the surviving child's income, 
or the income of the surviving child and any person who is 
legally responsible for the child's support, does not exceed 
certain limits.  38 U.S.C.A. § 1542; 38 C.F.R. §§ 3.3(b)(4), 
3.24(c).

Pertinent regulations provide that improved death pension 
benefits will not be granted to individuals whose countable 
annual income exceeds applicable income limitations.  Under 
the provisions of 38 C.F.R. § 3.271, payments of any kind 
from any source shall be counted as income during the 12- 
month annualization period in which received unless 
specifically excluded under  38 C.F.R. § 3.272.  Income from 
the Social Security Administration is not excluded under 38 
C.F.R. § 3.272.

In other words, the maximum amount of death pension an 
otherwise qualifying child can be paid is set yearly by 
statute and implementing regulation.  Any countable income of 
the child during the year will reduce the pension benefits, 
dollar for dollar, by the amount of income.  Thus, if the 
child's annual income exceeds the maximum payable rate, the 
entire amount is offset, and the child is not entitled to any 
death pension benefits.  

In this case, the veteran died in August 2003.  The appellant 
filed a claim of entitlement to death pension benefits on 
behalf of the veteran's child who was born in 1993, later 
that month.  Information obtained from the Social Security 
Administration (SSA) show that the benefits paid on behalf of 
the veteran's child at that time was $238.00 per month, which 
at an annual rate, $2,856, was substantially in excess of the 
maximum VA pension rate of $1,653.  See VBA Manual, Improved 
Death Pension Rate Table.  That excessive receipt of income 
has remained the case for each of the succeeding years the 
appellant has provided information.  Effective December 2003, 
income from SSA was $243 per month ($2,916 annually), which 
exceeds the maximum annual rate of VA pension which was only 
$1,688.  In December 2004, the SSA income was $249 per month 
($2,988 annually), which again is in excess of the maximum 
annual rate of VA death pension, which was $1,734.  Although 
it is undoubtedly true as the appellant contends, that she is 
struggling to support herself and her daughter, the Board is 
bound by VA law and as the applicable countable income, in 
the form of SSA benefits, exceeds the maximum rate of 
pension, entitlement to death pension benefits must be 
denied.  


ORDER

Entitlement to death pension benefits is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


